Grant, J.
I concur fully in the opinion of my Brother Carpenter. In view of the opinion of my Brother Ostrander, I desire to refer more fully to the facts in this case than is done in their opinions.
Plaintiff made his case by introducing the deed, dated December 12, 1904, from the commissioner of the State land office to the plaintiff. This deed is prima facie evidence of title, and of the regularity of the proceedings by which title was acquired. It was admitted that defendants Ruhstorfer were in the actual possession of the property at the time the suit was commenced. Plaintiff then rested. Defendant then introduced the deed from the auditor general of the State to the State of Michigan, dated September 2Í, 1904, conveying the land therein described to the State, under section 127, Act No. 206, Pub. Acts 1893, as amended by Act No. 107, Pub. Acts 1899. That deed recited the examination and determination of the auditor general and the commissioner of the State land office, as provided in section 127 of Act No. 206, Pub. Acts 1893, as amended by Act No. 107, Pub. Acts 1899, and the filing of a certificate by the examiner that the lands were abandoned. It was admitted by the parties that the record title stood in defendant Kennedy, subject to the tax liens and tax proceedings, and had been in him for a number of years prior to these proceedings. A witness for the defendants testified that he (the witness) had been in charge of the property, had collected rent *589therefor; that Joseph Ruhstorfer was a tenant under Kennedy, and had been in possession of the property since March 1, 1904. He also testified that from January 13, 1904, to March 1, 1904, the house on said property was unoccupied. This comprises all the testimony in the case.
It was the duty of defendant Kennedy to show that the title was void. No such showing or attempt to show is shown upon this record. As shown by the deed from the auditor general to the State, defendant Kennedy had neglected to pay his taxes for 18 years, from 1882 to 1903. No excuse is offered for not paying the taxes, or for failing to appear in the numerous chancery proceedings., brought by the auditor general to foreclose the tax lien, and to contest the validity of the taxes if he had any objection thereto. In deciding this case, therefore, we must hold that all the proceedings were regular, and that the State obtained title to the lands. I am unwilling to cast any doubt upon the many decisions of this court holding that the State acquires the absolute title to these tax lands. The original owner, after decree and sale, may in a proper proceeding attack the title for certain reasons. When the title is in the State, the original owner has no more interest in it than any stranger to that title. He may purchase the land from the State as may any other person.
The design and object of proceedings in chancery are to give the landowner his day in court to test the validity of the tax proceedings. He is a party to that litigation. He knows that his lands are subject to taxes, that he has not paid them, and that proceedings will be taken to foreclose the tax lien. His property is advertised in the public notice required to be given. It does not lie in his mouth, under these circumstances, to say that he has had no opportunity or day in court to test the validity of the taxes assessed against him, or of the regularity of the proceedings by which the State has acquired title to his land. Act No. 229, Pub. Acts 1897, did not change the validity *590of that title or cast any doubt upon it. That statute simply provided that, when the State sold and conveyed its title, its grantee should give the original owner a notice of his purchase, and that such owner should be entitled to a reconveyance upon payment of double the amount paid to the State, and certain other charges. That statute did not use the words “redeem” or “redemption.” The notice to be served required that the purchaser from the State should say in it that he “has title thereto under the tax deed.” In the amendment máde to this law by Act No. 236, Pub. Acts 1903, the first section of Act No. 229 was not changed in this respect. The forepart of the second section remains the same; the term “reconveyance ” being used. The amendment to section 2, being section 141 of the general tax laws, provides that:
“Any person owning any right, title or interest in said lands shall at any time after the date of issue of tax deeds thereon, and before service of notice as herein provided, be entitled to redeem the land from sale by paying to the register in chancery of the county in which the lands lie, on the certificate of the auditor general or his deputy, all sums paid as a condition of such purchase, together with one hundred per cent, additional thereto, and the further sum of five dollars for each description. By such payment the tax title shall become void and of no effect against the lands thus redeemed. The register in chancery shall, whenever payment is made to him as provided in this section, at once notify the owner of the tax title of the payment so made, and the owner of the tax title shall forthwith deliver a quitclaim deed of said land running to the person making such payment, and shall also deliver to said register the tax deed, certificates of purchase, tax .receipts and all other conveyances relating to said tax title before he shall be entitled to receive the money paid to said register as herein provided. Upon delivery of such reconveyance the register in chancery shall at once pay over to the owner of the tax title all sums received by him for redemption of the lands therein described.”
In construing what the words “redeem ” and “redemption ” mean in this statute, the entire statute must be considered. To my mind the conclusion is irresistible that *591Act No. 229, Pub. Acts 1897, as amended by Act No. 236, Pub. Acts 1903, is not intended to cast a doubt upon the title of the State or the title of the purchaser from the State. On the contrary, it recognizes that title as valid, and in selling and conveying its title it imposes a condition, which it has the right to do, as has any private individual in selling his property, that such purchaser must serve a notice upon the original owner that he has a valid title, and, if the original owner chooses to pay him certain amounts, the tax purchaser shall reconvey the title to him. The law- confers upon the negligent owner, not any title or right, but a privilege to obtain a reconveyance upon specified terms. The record does not show when the examination to determine whether the land was abandoned was made. No one may then have been in possession. The abandonment which the statute contemplates is not at the time the deed from the auditor general to the State is executed, but at the time the examination is made to determine that fact. It is conceded that defendant Kennedy was not in the actual possession. If possession by the defendants as his tenants were a defense to the action, he has failed to make it appear that such occupancy existed when the examination was made.